Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/2008 The following N-CSR relates only to the Registrants series listed below and does not affect Dreyfus Core Equity Fund, a series of the Registrant with a fiscal year end of August 31. A separate N-CSR will be filed for that series as appropriate. Dreyfus Bond Market Index Fund Dreyfus Midcap Stock Fund Dreyfus Disciplined Stock Fund Dreyfus Large Company Stock Fund Dreyfus Money Market Reserves Dreyfus AMT-Free Municipal Reserves Dreyfus Tax Managed Growth Fund Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus U.S. Treasury Reserves Dreyfus Balanced Fund Dreyfus Limited Term Income Fund Dreyfus Small Cap Value Fund Dreyfus Strategic Income Fund Investment Company Act file number 811-05202 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 47 Statement of Assets and Liabilities 48 Statement of Operations 49 Statement of Changes in Net Assets 51 Financial Highlights 53 Notes to Financial Statements 61 Report of Independent Registered Public Accounting Firm 62 Important Tax Information 63 Board Members Information 65 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Bond Market Index Fund, covering the 12-month period from November 1, 2007, through October 31, 2008. These are difficult times for fixed-income investors.A credit crunch that began in 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions and prompting a massive government rescue effort.The U.S. economic slowdown also has gathered momentum, depressing investor sentiment and consumer confidence. These factors undermined returns in the bond markets higher-yielding sectors, including high yield corporate and municipal securities, and even the traditional safe haven of U.S. government securities has encountered heightened yield volatility. The depth and duration of the economic downturn will depend on how quickly the financial system can be stabilized.We believe that the Temporary Guarantee Program for Money Market Funds and the $700 billion rescue package intended to promote greater liquidity in the financial markets meet several critical requirements for addressing todays financial stresses, and we expect these measures to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the meantime, we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, a bottoming of the U.S. dollar and a large pool of worldwide financial liquidity that could be deployed gradually to riskier assets as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation November 17, 2008 2 Dreyfus Bond Market Index Fund DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2007, through October 31, 2008, as provided by Laurie Carroll, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2008, Dreyfus Bond Market Index Funds Investor shares produced a total return of 0.51%, and BASIC shares produced a total return of 0.67% 1 In comparison, the Barclays Capital U.S. Aggregate Index (the Index) achieved a total return of 0.30% for the same period. 2 The U.S. bond market produced modestly positive absolute returns during an especially challenging reporting period. Concerns regarding a slowing economy, turmoil in global credit markets and the near collapse of the global banking system fueled a flight to quality among investors, causing U.S.Treasuries securities and U.S. government agency securities to produce some of the bond markets better results. Conversely, the corporate-backed sector produced less attractive returns. The Funds Investment Approach The fund seeks to match the total return of the Index.To pursue this goal, the fund normally invests at least 80% of its assets in bonds that are included in the Index. To maintain liquidity, the fund may invest up to 20% of its assets in various short-term, fixed-income securities and money market instruments. While the fund seeks to mirror the returns of the Index, it does not hold the same number of bonds. Instead, the fund holds approximately 1,300 securities as compared to 9,500 securities in the Index. The funds average duration  a measure of sensitivity to changing interest rates  generally remains neutral to the Index. As of October 31, 2008, the average duration of the fund was approximately 4.74 years. Volatility Increases as Financial Crisis Intensifies A credit crisis that dominated much of the reporting period later developed into a full-blown global financial crisis, resulting in the failure of The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) several major financial institutions. As lenders grew increasingly risk-averse, virtually all investment sectors scrambled to obtain funding from a rapidly shrinking supply of available credit.
